Case: 15-15136   Date Filed: 10/03/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15136
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:14-cr-00043-CAR-CHW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DANNY ROBERT BUSH,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (October 3, 2016)



Before JORDAN, JULIE CARNES, and EDMONDSON, Circuit Judges.
              Case: 15-15136     Date Filed: 10/03/2016   Page: 2 of 6


PER CURIAM:



      Danny Bush appeals his 60-month sentence after he pleaded guilty to one

count of possession with intent to use five or more fraudulent identifications, in

violation of 18 U.S.C. § 1028(a)(3). He argues that the district court erred when it

included a $45,000 check found on a co-defendant’s computer in the loss amount

attributed to him under U.S.S.G. § 2B1.1(b). He also argues that the district court

erred when it imposed a four-level enhancement for being an organizer or leader of

the criminal activity under U.S.S.G. § 3B1.1(a).



                                          I.



      We review for clear error a district court's determination of loss. United

States v. Barrington, 648 F.3d 1178, 1197 (11th Cir. 2011). Where a fact pattern

gives rise to two reasonable and different constructions, “the factfinder’s choice

between them cannot be clearly erroneous.” United States v. Saingerard, 621 F.3d
1341, 1343 (11th Cir. 2010). Also, “[f]or a finding to be clearly erroneous, [we]

must be left with a definite and firm conviction that a mistake has been

committed.” United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010)

(quotation omitted).


                                          2
              Case: 15-15136     Date Filed: 10/03/2016    Page: 3 of 6


      Under the Sentencing Guidelines, a defendant is held responsible for the loss

that he “knew or, under the circumstances, reasonably should have known, was a

potential result of the offense.” U.S.S.G. § 2B1.1, comment. (n.3(A)(iv)). “A

defendant may be held responsible for the reasonably foreseeable acts of his co-

conspirators in furtherance of the conspiracy.” United States v. Baldwin, 774 F.3d
711, 727 (11th Cir. 2014), cert. denied, 135 S. Ct. 1882 (2015). “A district court

must determine the scope of the defendant's criminal activity prior to considering

all reasonably foreseeable acts of co-conspirators.” Id. To determine the scope of

a defendant’s criminal activity, the district court may consider any explicit or

implicit agreement “fairly inferred from the conduct of the defendant and others.”

Id.

      The undisputed facts support the district court’s decision to attribute the

$45,000 check to Bush: it was “in furtherance of the jointly undertaken criminal

activity and [was] reasonably foreseeable” to him. See id. at 731. The scope of the

conspiracy included the creation of fraudulent checks using computer software,

and Bush’s chief role was to provide expertise on how to fabricate the checks. The

conspiracy involved the use of checks that were drawn on multiple sources using a

variety of names, including -- in at least one instance -- the real name of one of the

conspirators. It was therefore reasonably foreseeable to Bush that files containing

fraudulent checks would exist on Bolton’s computer, even if the check was drawn


                                          3
              Case: 15-15136     Date Filed: 10/03/2016    Page: 4 of 6


on an account that was not used before and used Bolton’s actual name. That the

check was not in a format that was usable as a check when it was found does not

mean that the conspirators had no intention or plan to convert the check to a

useable format at some point in the future.

      Given all the circumstances, the district court did not clearly err when it

attributed the $45,000 check on Bolton’s computer to Bush.



                                          II.



      We review for clear error the factual finding that a defendant was an

organizer or leader. United States v. Ramirez, 426 F.3d 1344, 1355 (11th Cir.

2005).

      Pursuant to § 3B1.1(a), a district court may increase a defendant’s offense

level by four levels where “the defendant was an organizer or leader of a criminal

activity that involved five or more participants or was otherwise extensive.”

U.S.S.G. § 3B1.1(a). The government bears the burden of proving by a

preponderance of the evidence that the defendant played such a role in the offense.

United States v. Glinton, 154 F.3d 1245, 1260 (11th Cir. 1998). In determining the

defendant’s role in the offense, the district court must consider these factors:

     (1) [T]he exercise of decision making authority, (2) the nature of
     participation in the commission of the offense, (3) the recruitment of
                                           4
              Case: 15-15136     Date Filed: 10/03/2016    Page: 5 of 6


     accomplices, (4) the claimed right to a larger share of the fruits of the
     crime, (5) the degree of participation in planning or organizing the
     offense, (6) the nature and scope of the illegal activity, and (7) the
     degree of control and authority exercised over others.

United States v. Jennings, 599 F.3d 1241, 1253 (11th Cir. 2010); see U.S.S.G.

§ 3B1.1, comment. (n.4).

      It is not required, however, that all these considerations exist in any one

case. Ramirez, 426 F.3d at 1356. Moreover, the defendant “does not have to be

the sole leader or kingpin of the conspiracy in order to be considered an organizer

or leader within the meaning of the Guidelines.” United States v. Vallejo, 297 F.3d
1154, 1169 (11th Cir. 2002). For the enhancement to apply, the defendant must

only have been the organizer or leader of at least one other participant. Jennings,
599 F.3d at 1253; see U.S.S.G. § 3B1.1, comment. (n.2). A defendant’s

subordinate role to another conspirator does not absolve him of the supervisory

role he played in the conspiracy. See United States v. Jones, 933 F.2d 1541, 1546-

47 (11th Cir. 1991) (affirming an enhancement under U.S.S.G. § 3B1.1(b)).

      The evidence supports the district court’s determination that Bush was an

organizer or leader of the criminal group: Bush satisfies many of the six factors.

See Jennings, 599 F.3d at 1253. Bush received a greater portion of the proceeds

and helped recruit runners. The runners reported to both Bush and Bolton for their

assignments, and Bush gave instructions to the runners about where to cash the

checks. Bush helped secure the stolen identities that the runners would assume to
                                          5
              Case: 15-15136    Date Filed: 10/03/2016    Page: 6 of 6


cash the checks. He also provided key advice to Bolton on how to plan and

organize the check fabrication and the check cashings to help the criminal activity

run more effectively. That Bush was not the only leader does not preclude the use

of the enhancement. See Vallejo, 297 F.3d at 1169.

      Accordingly, the district court did not clearly err when it imposed the four-

level enhancement for being an organizer or leader.

      AFFIRMED.




                                         6